FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 6-9, 14, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Resnick (2014/0181574).
Regarding claim 2:
Resnick teaches:
A method of operation in an integrated circuit (IC) memory component having a memory core [fig 1, 5, 10], the method comprising: 
[par 19, 20, 22 – memory sections are accessed via single direction path in normal operation; paths communicate data, address commands]; 
detecting a fault with an error code [par 23, 41, 43, 75, 93 – errors can be detected via CRC for path errors and ECC for read/write errors]; 
initiating a fault mode of operation in response to the detected fault [par 41, 43, 48 – in case of errors access paths are switched, recovery mode]; and 
accessing the memory core during the fault mode of operation with a secondary interface [par 41, 43, 48]. 
Regarding claim 6:
Resnick teaches:
The method of claim 2, wherein the detecting the fault with the error code comprises: detecting the fault with an error detection correction (EDC) code [par 41, 43, 92 – detects errors, recovers if possible]. 
Regarding claim 7:
Resnick teaches:
The method of claim 2, wherein the IC memory component enters the fault mode of operation in response to the error code indicating a fault in the primary interface [par 23, 75, 93 – CRC errors indicate path errors/broken links]. 
Regarding claim 8:
Resnick teaches:
The method of claim 7, wherein the initiating the fault mode of operation in response to the detected fault in the primary interface comprises: initiating the fault mode of operation in response to the detected fault being associated with the data I/O circuitry [par 23, 75, 93 – the path carries data I/O thus a path error involves data I/O circuitry]. 
Regarding claim 9:
Resnick teaches:
The method of claim 7, wherein the initiating the fault mode of operation in response to the detected fault in the primary interface comprises: initiating the fault mode of operation in response to the detected fault being associated with the C/A input circuitry [par 23, 75, 93 – the path carries data I/O thus a path error involves C/A input circuitry]. 

Regarding claim 14:
Resnick teaches:
A method of operation in a memory module, the memory module including a primary databus connector and multiple IC memory components coupled to the primary databus connector via respective primary interfaces, the memory module including a secondary data [fig 1, 5, 10], wherein the method comprising: 
for each of the multiple IC memory components, 
accessing the memory core during a normal mode of operation with a primary interface including data input/output (I/O) circuitry and control/address (C/A) input circuitry [par 19, 20, 22 – memory sections are accessed via single direction path in normal operation; paths communicate data, address commands]; 
detecting a fault with an error code [par 23, 41, 43, 75, 93 – errors can be detected via CRC for path errors and ECC for read/write errors]; 
initiating a fault mode of operation in response to the detected fault [par 41, 43, 48 – in case of errors access paths are switched, recovery mode]; and 
accessing the memory core during the fault mode of operation with a secondary interface [par 41, 43, 48].
Regarding claim 15:
Resnick teaches:
The method of claim 14, further comprising: routing data transfers along the secondary data bus in a daisy-chained manner [par 22, 41, 43]. 
Regarding claim 18:
Resnick teaches:
[fig 1, 5, 10], wherein the method comprising: 
for each of the multiple IC memory components, 
accessing the memory core during a normal mode of operation with a primary interface including data input/output (I/O) circuitry and control/address (C/A) input circuitry [par 19, 20, 22 – memory sections are accessed via single direction path in normal operation; paths communicate data, address commands]; 
detecting a fault with an error code [par 23, 41, 43, 75, 93 – errors can be detected via CRC for path errors and ECC for read/write errors]; 
initiating a fault mode of operation in response to the detected fault [par 41, 43, 48 – in case of errors access paths are switched, recovery mode]; and 
accessing the memory core during the fault mode of operation with a secondary interface [par 41, 43, 48].
Regarding claim 20:
Resnick teaches:
The method of claim 18, wherein the method further comprises: controlling the secondary interface via the memory controller [par 41-43, 48, 86-87]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Resnick in view of Bartley et al. (2006/0020740).
Regarding claim 10:
The teachings of Resnick are outlined above.
Resnick does not explicitly teach during the fault mode, accessing data stored in the memory core; and transferring the accessed data off-chip.
Bartley teaches during a fault mode, accessing data stored in the memory core [par 68]; and transferring the accessed data off-chip [par 68].

One of ordinary skill in the art prior to the effective filing date would have been motivate to make the combination because the data migration of Bartley is part of an operation to allow the faulty memory to be hot replaced, thus restoring normal operation without data loss and without loss of full functionality during replacement [Bartley par 47, 68].

Regarding claim 11:
The combination teaches:
The method of claim 10, wherein the transferring comprises: transferring the accessed data off-chip to spare storage [Bartley par 68 – the operational FB-DIMMs function as spare storage].

Regarding claim 12:
The combination teaches:
The method of claim 11, wherein the transferring comprises: transferring the accessed data off-chip to a spare memory component [Bartley par 68 – the operational FB-DIMMs function as spare storage]. 

Regarding claim 16:
The teachings of Resnick are outlined above.

Bartley teaches:
wherein at least one of the multiple IC memory components comprises a spare memory component [par 68 – the operational FB-DIMMs function as spare storage], and wherein the method further comprises: receiving data from one of the multiple IC memory components associated with the fault during the fault mode of operation [par 68 – the operational FB-DIMMs function as spare storage and receives data from the failing memory component]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the data migration to spare storage of Bartley with the memory faults of Resnick.
One of ordinary skill in the art prior to the effective filing date would have been motivate to make the combination because the data migration of Bartley is part of an operation to allow the faulty memory to be hot replaced, thus restoring normal operation without data loss and without loss of full functionality during replacement [Bartley par 47, 68].

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 14 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The examiner notes that the sole difference in the two claims is the substitution of the word “system” for the word “module” in line 1. As each claim then proceeds to define the memory module or system with identical language, there is no discernible difference between the two.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-5 and 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10409742. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the ‘742 patent disclose all subject matter of the instant claims except for a change in statutory class from system to method.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10409742 in view of Resnick. 
Claim 1 of the ‘742 patent contains all recitations of instant claim 6 except for the error code detecting the fault being an error detection correction code.
Resnick discloses a fault detected by an error detection correction code [par 41, 43, 92 – detects errors, recovers if possible].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to the utilized the error detection correction code of Resnick as the error code of the ‘742 patent because the error detection correction code is a well-known error code that allows for detection of errors and correction of the detected errors to a certain extent, thus avoiding complete shutdown or erroneous operation of the system.

Allowable Subject Matter
The examiner notes that claims 3-5, 13, 17, 19, and 21 are not rejected under prior art. If the double patenting rejections were to be obviated, the claims would be considered 

Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive.
Applicant’s clarifying amendments to claims 18 and 21 have obviated the 35 USC 112 rejections. Those rejections are withdrawn.

Applicant argues, on pages 7 and 9, that Resnick describes a memory section that comprises “multiple memory device components or chips” and “To summarize, Resnick's "memory unit" is a collection of IC components that together form a system. The lanes 131, 133, 139 and 137 provide signal paths to and from the system, and do not provide alternative ways to access a memory core. Resnick provides no further disclosure of an IC memory component, and certainly no disclosure pertaining to a memory core internal to an individual IC memory component. 
The examiner respectfully disagrees. The broadest reasonable interpretation of the claim term “integrated circuit memory component” is simply a component that comprises an IC memory device with a memory core. The memory units of the cited Resnick reference clearly meet the BRI of the claim term as the reference describes a memory unit being composed of a memory section that can be a memory chip such as a DRAM, SRAM, etc. The BRI of the claim term does not limit the claim to only an individual memory chip with no other components, as 

Applicant argues, on pages 8 and 9, that “Resnick does not describe any situation where a memory core is accessed during a normal mode of operation with a primary interface, and access during a failure mode of operation with a secondary interface” and “Additionally, during Resnick's data recovery mode, no access to the failed memory unit(s) occurs during the failure mode. Resnick instead utilizes the error code information stored in the ECC memory unit 412 to reconstruct the data from the failed memory unit, as explained in Paragraphs [0038] and [0073]. 
As noted above, claim 2 recites in-part: "accessing the memory core during the fault mode of operation with a secondary interface." As explained by Resnick’s own disclosure, Resnick does not access a memory core during a fault mode of operation with a secondary interface. For at least this reason, claim 2 distinguishes over Resnick.”
The examiner disagrees. As cited above, Resnick detects both path errors and read/write errors using error codes. In the case of a path error, when the implementation is the dual path/chain implementation, the memory cores of the IC memory components are accessed from the opposite direction using the alternate path, as explained in the paragraphs cited by the examiner. In addition, contrary to applicant’s assertion, Resnick does not even preclude access to a faulty memory unit in the case of the read/write error. Resnick states that “each memory unit can be accessed, with the possible exception of the failed memory unit, 
Further, in the case of claim 2 in particular, the claim does not even require that the memory core being accessed resides in the IC memory component that experienced a fault. The claim simply discusses an IC memory component that is accessed in a normal mode of operation with a primary interface and in a fault mode operation with a secondary interface. In the chained memory implementation of Resnick, any of the memory units could be the IC memory component of the claim, not necessarily the particular unit that experiences a fault. A unit to the right of a unit the experiences a fault clearly switches to a fault mode of operation after a fault is detected and that unit is accessed via a secondary interface.
Applicant’s arguments concerning claims 6-12, 14, 15, 16, 18 and 20 all depend on the arguments addressed above.
The rejections are maintained.

Regarding the double patenting rejection, applicant indicated that an eTerminal Disclaimer was being submitted contemporaneously with the filing of the response to address the double patenting rejection. To date, no terminal disclaimer has been filed. The double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARC DUNCAN/Primary Examiner, Art Unit 2113